Citation Nr: 0804491	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  03-11 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a right knee meniscectomy.

2.  Entitlement to service connection for brain damage.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service in the Army from 
April 1975 to April 1977 and was honorably discharged.  He 
had a second period of service in the Navy, from May 1978 to 
May 1981, where he was separated by reason of conviction by 
general court martial, which resulted in a bad conduct 
discharge.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In his April 2003 substantive appeal, the veteran requested a 
hearing before the Board in Washington, D.C.  In this regard, 
VA regulations specifically require that a hearing on appeal 
before the Board shall be held at one of two places at the 
option of the appellant: (1) in Washington, D.C.; or (2) at a 
VA facility having adequate physical resources and personnel 
for the support of such hearings.  38 C.F.R. § 20.705 (2007).

The requested hearing was scheduled for December 2007; 
however, the veteran failed to report for that hearing.  
Information in the claims folder indicates that the veteran 
is incarcerated and therefore unable to attend a Board 
hearing.

Statements received from the veteran suggest that he wishes 
to reopen a claim for service connection for schizophrenia. 
This matter is referred to the RO for clarification.


FINDINGS OF FACT

1.  The veteran is currently in receipt of the maximum 
schedular rating for residuals of right knee meniscectomy 
under Diagnostic Code 5259.  

2.  The right knee is currently shown to be manifested by 
complaints of pain and minimal limitation of flexion; 
however, the right knee is not shown to manifest a dislocated 
semilunar cartilage, subluxation, or instability.

3.  Brain damage was not present in service and current brain 
damage, if any, is not shown to be related to any incident of 
service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a right knee meniscectomy have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 
4.71a, Diagnostic Code 5259 (2007). 

2.  Brain damage was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  Notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).

VA satisfied its duty to notify by means of an April 2001 
letter from the agency of original jurisdiction (AOJ) to the 
veteran that was issued prior to the initial decision that 
denied a rating in excess of 10 percent for residuals of a 
right knee meniscectomy.  The Board notes that additional 
notice letters were provided to the veteran in December 2006 
and October 2006.  These letters informed the appellant of 
what evidence was required to substantiate the claim for an 
increased evaluation and of his, and VA's, respective duties 
for obtaining evidence. The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf. In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant. The VA 
informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records. 
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  
During the course of this appeal, the appellant and his 
accredited representative have proffered numerous documents 
and statements in support of the appellant's claim.  It seems 
clear that the VA has given the appellant every opportunity 
to express his opinions with respect to the issue now before 
the Board.  Furthermore, the veteran has also demonstrated 
personnel knowledge of the evidentiary needs of his case, 
especially in his frequent correspondence identifying VA and 
non-VA medical treatment, and by his frequent communications 
to ascertain whether identified records had been obtained.  

The Board points out that notice compliant with 
Dingess/Hartmann v. Nicholson, 19 Vet. App. 473 (2006) was 
provided to the veteran by the RO in a March 2006 letter, 
after the initial adjudication of the claim.  The Court in 
Dingess/Hartmann held that the VCAA requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran's status; 2) existence of disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that the VCAA notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Id. 

VCAA notice errors (either in timing or content) are presumed 
prejudicial, but VA can proceed with adjudication if it can 
show that the error did not affect the essential fairness of 
the adjudication by showing: 1) that any defect was cured by 
actual knowledge on the part of the claimant; 2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or 3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F.3d 881 (2007).

Any timing deficiency with regard to VCAA notice or notice of 
the Dingess requirements would not have operated to alter the 
outcome in the instant case where the preponderance of the 
evidence is against an increased rating for the right knee 
disability on appeal.  See Sanders, (recognizing that "a 
demonstration that the outcome would not have been different 
in the absence of the error would demonstrate that there was 
no prejudice").  Furthermore, the veteran was afforded ample 
opportunity to respond to the March 2006 letter and the claim 
was fully developed prior to readjudication (as reflected in 
the October 2006 and June 2007 supplemental statements of the 
case (SSOC)).  Under these circumstances, the Board finds the 
veteran was afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA," and thus, 
"essentially cured the error in the timing of notice". See 
Pelegrini, 18 Vet. App. at 122-24, and Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  In this same notion, failure to provide the 
veteran notice compliant with the recent decision in Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008) did not affect the "essential fairness of the 
adjudication" under these circumstances where all available 
medical evidence is currently of record, the VA has been 
unable to provide the veteran with a current examination 
through no fault of the VA, the veteran is represented by an 
accredited service organization that has submitted argument 
on the veteran's behalf, and the veteran has continuously 
submitted pertinent statements in support of his claim during 
his incarceration   Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007).   

As noted above, the veteran is currently incarcerated.  The 
duty to assist incarcerated veterans requires VA to tailor 
its assistance to meet the peculiar circumstances of 
confinement, as such individuals are entitled to the same 
care and consideration given to their fellow veterans.  38 
U.S.C.A. § 5107(a) (West 2002); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 
(1995).  In this instance, the VA obtained the veteran's 
available VA medical treatment records, and those other 
records that the VA was made aware thereof.  In addition, the 
veteran was afforded a VA examination in May 2001; the report 
of which is of record.  However, VA does not have the 
authority under 38 U.S.C.A. § 5711 to require a correctional 
institution to release a veteran so that VA can provide him 
the necessary contemporaneous examination at the closest VA 
medical facility.  VA's duty to assist an incarcerated 
veteran extends to arranging for adequate physical 
examination within the prison facility, or if unable to do 
so, having him examined by a fee-basis physician or requiring 
a VA physician to examine him.  See Bolton, at 191.

In June 2007, the RO contacted the corrections facility, at 
which the veteran is now housed, in reference to scheduling 
the veteran for a medical examination.  However, the 
correctional facility's medical examiner informed the RO that 
the veteran was not allowed to be escorted to a VA Medical 
facility for examination by VHA personnel, nor would they 
allow for the veteran to be examined at the prison, either by 
VHA personnel, prison medical providers at VA expense, or 
fee-based providers contracted by VHA.   The RO was informed 
that the veteran was scheduled for release in July 2008.  The 
claims file indicates that the veteran was informed of the 
difficulties involved in performing an examination as 
reflected in the June 2007 SSOC.  In this situation, the VA 
could not have taken any additional action in furtherance of 
obtaining a medical examination.  It has exhausted its 
reasonable options. 

Thus, the RO complied with the VCAA's preliminary duty to 
assist provisions and their implementing regulations, both as 
to obtaining a medical examination of the incarcerated 
veteran and as to the assistance provided in obtaining 
records relevant to the veteran's claim for an increased 
evaluation. 

In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, the Board may proceed to consider the merits of 
the veteran's claims. 

II.  Disability Ratings

Disability evaluations are determined by comparing a  
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155  
(West 2002); 38 C.F.R. Part 4 (2007).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher rating is assigned if the  
disability more closely approximates the criteria for the  
higher rating; otherwise, the lower rating applies.  38 
C.F.R. § 4.7.  After careful consideration of the  evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  In addition, the Court has 
determined that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, Vet. App. No. 05-2424 (November 19, 2007) 
(citing  Fenderson v. West, 12 Vet. App. 119, 126 (1999)). 

Historically, a May 1977 rating decision granted the veteran 
service connection for residuals, partial tear, medical 
collateral ligament, right knee, and assigned a 10 percent 
disability rating, effective November 29, 1982, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5259, which has 
remained in effect to present day.  Since the 10 percent 
rating has been in effect for more than 20 years, the 
evaluation is protected, by law, against reduction.  38 
C.F.R. § 3.951 (2007).

Under Diagnostic Code 5259, the currently assigned 10 percent 
rating for his right knee represents the maximum schedular 
rating under that Diagnostic Code and is warranted for the 
removal of the semilunar cartilage that is symptomatic.   
Considering other potentially applicable Diagnostic Codes 
(DCs), a 20 percent rating is assignable under DC 5258 with 
evidence of a dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion in the joint.

Pursuant to DC 5257, a knee impairment with recurrent 
subluxation or lateral instability warrants a 20 percent 
evaluation if it is moderate or a 30 percent evaluation if it 
is severe.  See 38 C.F.R. § 4.71a, DC 5257.  

Traumatic arthritis is rated analogous to degenerative 
arthritis under DC 5003.  Degenerative arthritis, when 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, DC 5003.  For purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f).  The Diagnostic Codes that focus 
on limitation of motion of the knee are DCs 5260 and 5261.

Under DC 5260, a noncompensable rating will be assigned for 
limitation of flexion of the leg to 60 degrees; a 10 percent 
rating will be assigned for limitation of  flexion of the leg 
to 45 degrees; a 20 percent rating will be assigned for 
limitation of flexion of the leg to 30 degrees;  and a 30 
percent rating will be assigned for limitation of  flexion of 
the leg to 15 degrees.  See 38 C.F.R. § 4.71a,  DC 5260.  

Under DC 5261, a noncompensable rating will be assigned for 
limitation of extension of the leg to 5 degrees; a 10 percent 
rating will be assigned for limitation of  extension of the 
leg to 10 degrees; a 20 percent rating will be assigned for 
limitation of extension of the leg to 15 degrees; a 30 
percent rating will be assigned for limitation of extension 
of the leg to 20 degrees; a 40 percent rating will be 
assigned for limitation of  extension of the leg to 30 
degrees; and a 50 percent rating  will be assigned for 
limitation of extension of the leg to  45 degrees.  38 C.F.R. 
§ 4.71a, DC 5261.

Normal range of motion of the knee is from zero degrees 
extension to 140 degrees flexion.  See 38 C.F.R. § 4.71a,  
Plate II.  

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just." 38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as "mild" 
or "moderate" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating. 38 C.F.R. §§ 4.2, 
4.6.

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness.  38 C.F.R. §§ 
4.40, 4.45;  DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

Considering the pertinent medical evidence of record in light 
of the above-noted criteria, the Board finds that a rating in 
excess of 10 percent for residuals of a right knee 
meniscectomy is not warranted during the entire period of the 
pending appeal. 

A May 2001 VA examination report reflects that the veteran 
complained of constant pain in his right knee with flare-ups, 
where the pain is worse and it gets warm and swells.  
Increase in activity causes the flare-ups, rest helps to 
relieve them as does salicylate applications.  The veteran 
reported that his knee has given way a few times, and he 
stated that it locked up on rare occasions.  On physical 
examination, the knee was not swollen, hot or red.  There was 
no alignment abnormality and no bony deformities.  There was 
a surgical scar all the way across the lower knee.  Range of 
motion of the knee was 0 to 128 degrees.  His collateral and 
cruciate ligaments are tight, and within normal limits.  The 
McMurray test was negative.  The diagnosis was status post 
left knee arthroplasty post surgery for torn medial meniscus.

An October 2003 VA domiciliary history and physical 
examination report reflects that the veteran complained of 
right knee pain, with the onset approximately three weeks 
earlier.  Pain in his knee appeared worse with ambulation.    
The examiner noted a prior surgical history or removal 
meniscus, right knee.  Physical examination of the right knee 
was negative for edema or erythema and negative tenderness 
with palpation.  There was mild crepitis noted with 
extension.  Negative drawer test.  Normal range of motion, no 
deformities, and no cyanosis.  Motor strength 5/5 all four 
extremities, no sensory deficits, reflexes symmetrical 
bilaterally, gait was normal and steady, and no abnormal 
movements were noted.   The assessment was arthralgia, right 
knee.

A January 2004 VA outpatient record reflects that the veteran 
currently complained of pain.  Musculoskeletal findings only 
noted that the veteran had good range of motion.   The 
assessment was vague musculoskeletal versus palpitations.  

A September 2004 VA outpatient record reflects that the 
veteran was doing well, muscle strength was normal with 
normal range of motion.  He was assessed with joint pain.  

VA telephone triage records dated from February 2005 to July 
2005 reflect that the veteran spoke with VA nurses over the 
telephone and complained of right knee pain.  He stated that 
Naprosyn was not effective and requested a prescription for 
Hydrocodone.  The veteran was a "no show" for several 
scheduled appointments.  

A January 2007 letter was sent to the veteran informing him 
of a scheduled VA joint examination in February 2007.  
However, the veteran failed to report for the examination.  
In a February 2007 letter, the veteran indicated he was 
incarcerated and could not make the scheduled VA examination.  
Thereafter, as noted above, in June 2007 the RO contacted the 
correctional facility that housed the veteran to arrange an 
examination.  However, the correctional facility was 
unwilling to accommodate the RO's request to afford the 
veteran an examination. 

Based on a review of the available evidence of record, the 
Board finds that although the veteran has continuously 
complained of right knee pain, the competent medical evidence 
of record is against a finding of dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint; as such, the Board does not find an 
increased rating under DC 5258 appropriate.  Likewise, as 
none of the medical evidence reflects instability or 
subluxation of the right knee, the Board finds that an 
increased rating under DC 5275 is also not  warranted.  
Moreover, as there is no evidence of extension limited to 15 
degrees, or flexion limited to 30 degrees, a higher 
evaluation is not warranted under DCs 5260 or 5261.  Even  
taking into account his allegations of loss of motion due  to 
pain, the May 2001 range of motion of the knee of 0 to 128 
degrees does not equate to the criteria for either a higher 
or a separate evaluation under Diagnostic Code 5260 and/or 
Diagnostic Code 5261. 

The Board has also considered the applicability of DeLuca, 
including whether there is a basis for assigning a rating in 
excess of 10 percent due to additional limitation of motion 
resulting from pain or functional loss.  See 38 C.F.R. §§ 
4.40 and 4.45.  The veteran has reported pain in his right 
knee.  Nevertheless,  the Board finds that the effects of 
pain reasonably shown to be due to the veteran's service-
connected residuals of a right knee meniscectomy, are 
contemplated in the 10 percent rating currently assigned.  
There is no indication that pain, due to his right knee 
disability, causes functional loss greater than that 
contemplated by the 10 percent rating assigned by the RO.  
See 38 C.F.R. § 4.40; DeLuca, supra. 

The Board further points out that there is no other 
applicable DC  pursuant to which a rating in excess of 10 
percent could be assigned for the right knee disability.  In 
this regard, the Board notes that it is neither contended nor 
shown that the veteran's service-connected right knee 
involves ankylosis (DC 5256) or impairment of the tibia or 
fibula (DC 5262).  See 38 C.F.R. § 4.71a. 

Lastly, the evidence as a whole does not suggest that this 
case presents so exceptional or unusual a disability picture 
such that a schedular rating is impractical.  There is no 
evidence that the veteran has been hospitalized for residuals 
of a right knee meniscectomy, and the record does not suggest 
that his disability picture is so exceptional or unusual that 
it presents marked interference with employment. Accordingly, 
the Board is of the opinion that referral of the claim to the 
Director of Compensation and Pension or extraschedular 
evaluation is not warranted under 38 C.F.R. § 3.321(b) 
(2007).

Accordingly, the Board finds that there is no basis for a 
staged rating, pursuant to Hart, and the claim for a rating 
in excess of 10 percent for residuals of a right knee 
meniscectomy must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine; however, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


III. Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

In the present case, service medical records make no mention 
of brain damage or any incident which would result in brain 
damage. The veteran has made no specific allegation to 
support his claim, although in one instance he reported being 
involved in an automobile accident three months after his 
release from his second period of service. Post-service 
medical records reflect longstanding treatment for a 
psychiatric condition, but do not indicate the veteran has 
brain damage related in any manner to his period of military 
service. Accordingly, as brain damage was not present in 
service and current brain damage, if any, is not shown to be 
related to any incident of service, service connection is not 
in order. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.303, 3.304.


ORDER

A rating in excess of 10 percent for residuals of a right 
knee meniscectomy is denied. 

Service connection for brain damage is denied.




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


